DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/17/2020 is entered and fully considered. In view of applicant’s remarks, the 112 rejection is removed. In addition, in view of the amendment the previous rejection is removed and new prior art is applied.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over MITSUFUMI et al. (JP 2006-303119; citations to machine translation).
Regarding claim 1,
	MITSUFUMI teaches a thermosetting sheet resin for sealing a semiconductor device with holes that surround the periphery of the element abstract. As shown in fig. 1 the resin sheet 1 has openings 2, [0014]. The resin film is melted when laminating [0017]-[0018]. As shown in Figs. 2a-b the semiconductor element 11 protrudes from the surface (surface having bumps) and the resin sheet melts around the semiconductor element without covering the tops. The Figs. 2a-b also show the circuit board 10 and wiring 13 which indicate that the resin sheet 1 is on the circuit surface. The resin is thermosetting and therefore considered curable. MITSUFUMI teaches using a meltable 
	However, in determining the properties of the cured resin film, the examiner considers applicant’s specification to determine materials that result in those properties. Applicant’s specification describes a polymer component (A), and a thermosetting component (B), curing accelerator (C), and filler (D). In comparison, MITSUFUMI teaches a composition of an epoxy, a curing agent, an accelerator and filler with elastomer [0020]. The elastomer is considered a polymer component. The epoxy is the thermosetting component, and the accelerator and filler correspond to applicant’s disclosed accelerator and filler. Accordingly, when using the same composition it is reasonable to expect the same properties to be found when curing the resin sheet.
	In addition, although the reference does not expressly teach a combination of components at a particular that will result in the claimed probe tack test when cured. However, at the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art change the loadings of different elements in the composition to achieve a desired physical property, MPEP 2144.05.II.
Regarding claim 2,
	MITSUFUMI teaches the resin sheet is heat cured [0045].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MITSUFUMI et al. (JP 2006-303119; citations to machine translation) in view of SHIMBA et al. (US 2016/0083537).
Regarding claim 3,
	MITSUFUMI teaches a laminated protective sheet that includes epoxy that is heat cured. However, the reference does not teach curing epoxy by irradiation. However, SHIMBA teaches a similar curable resin sheet in a lamination process for semiconductor chips abstract. SHIMBA also uses epoxy but notes that when hardening processes other than heating can be used such as irradiation [0027]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to cause hardening of an epoxy in a heated sheet on a semiconductor surface by irradiation as a simple substitution of known curing techniques for epoxies.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over MITSUFUMI et al. (JP 2006-303119; citations to machine translation) in view of TOYODA et al. (US 2014/0008821).
Regarding claim 4,
[0096]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to make multiple semiconductor devices on a single wafer to improve throughput of the semiconductor chips.
Regarding claim 5,
	MITSUFUMI teaches providing a sealing resin to a substrate but does not teach a grinding step. However, TOYODA teaches that back-grinding can be performed with a sealing process to reduce the thickness of the final product [0005]. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to grind the substrate of MITSUFUMI to provide a thinner product. The references do not expressly teach the grinding between the heating and curing step. However, the result of the grinding is the same regardless of its order in the process and changing the order of steps is considered prima facie obvious, MPEP 2144.04.IV.C. The timing of the step is not considered critical because there is no support for it in the disclosure as described above.
Regarding claim 6,
	MITSUFUMI teaches the resin sheet is heat cured [0045].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over MITSUFUMI et al. (JP 2006-303119; citations to machine translation) in view of TOYODA et al. (US 2014/0008821) and SHIMBA et al. (US 2016/0083537).
Regarding claim 7,
	MITSUFUMI teaches a laminated protective sheet that includes epoxy that is heat cured. However, the reference does not teach curing epoxy by irradiation. However, SHIMBA teaches a similar curable resin sheet in a lamination process for semiconductor chips abstract. SHIMBA also uses epoxy but notes that when hardening processes other than heating can be used such as irradiation [0027]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712